Citation Nr: 0835505	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, secondary to 
service-connected Scheuermann's disease with degenerative 
disc disease and low back pain.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
right ankle disability.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
degenerative changes of the cervical spine, secondary to 
service-connected Scheuermann's disease with degenerative 
disc disease and low back pain.  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied claims for service connection for peripheral 
neuropathy of the left and the right lower extremities, 
secondary to service-connected Scheuermann's disease with 
degenerative disc disease and low back pain, and denied 
applications to reopen previously denied claims for service 
connection for a right ankle condition, degenerative changes 
of the cervical spine, and bilateral hearing loss.

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In October 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Detroit, 
Michigan RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes that the veteran appeared to submit a claim 
for an increased rating for his service-connected 
Scheuermann's disease in August 2006.  This claim for an 
increased rating has yet to be adjudicated by the RO.  
Therefore, this issue must be referred back to the RO for 
initial adjudication.


FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence to 
have peripheral neuropathy of the bilateral lower extremities 
that is etiologically related to a disease, injury, or event 
in service, to include a service-connected disability.

2.  By a RO decision dated in November 1995, the veteran's 
claim of service connection for a right ankle disability was 
denied on the basis that the evidence received in connection 
with this claim failed to show any permanent residuals or 
chronic disability relating to the veteran's right ankle; the 
veteran was informed of the adverse decision and of his 
appellate rights in a November 21, 1995, letter; he did not 
timely appeal. 

3.  Evidence received since the November 1995 RO decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right ankle disability. 

4.  By a RO decision dated in November 1995, the veteran's 
claim of service connection for hearing loss was denied on 
the basis that evidence received in connection with this 
claim failed to show audiometric findings which meet the 
criteria for a grant of service connection for defective 
hearing; the veteran was informed of the adverse decision and 
of his appellate rights in a November 21, 1995, letter; he 
did not timely appeal. 

5.  Evidence received since the November 1995 RO decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a hearing loss disability. 

6.  By a RO decision dated in August 2002, the veteran's 
claim of service connection for degenerative changes of the 
cervical spine was denied on the basis that evidence received 
in connection with this claim failed to establish any 
relationship between degenerative changes of the cervical 
spine and the veteran's Scheuermann's disease, and there is 
no evidence of this disability during service; the veteran 
was informed of the adverse decision and of his appellate 
rights in an August 21, 2002, letter; he did not timely 
appeal. 

7.  Evidence received since the August 2002 RO decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a cervical spine disability. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by service, is not 
proximately due to or the result of any service-connected 
disability, and may not be presumed to have been incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  The November 1995 rating decision denying the claim of 
service connection for a right ankle disability is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

3.  New and material evidence has not been submitted for the 
claim of service connection for a right ankle disability; the 
claim is not reopened.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007). 

4.  The November 1995 rating decision denying the claim of 
service connection for a hearing condition is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).
5.  New and material evidence has not been submitted for the 
claim of service connection for a hearing condition; the 
claim is not reopened.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007). 

6.  The August 2002 rating decision denying the claim of 
service connection for degenerative changes of the cervical 
spine, secondary to service-connected Scheuermann's disease 
involving the mid-thoracic spine is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

7.  New and material evidence has not been submitted for the 
claim of service connection for degenerative changes of the 
cervical spine, secondary to service-connected Scheuermann's 
disease involving the mid-thoracic spine; the claim is not 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in April 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

For purposes of evaluating the veteran's request to reopen 
his claims of entitlement to service connection for a right 
ankle condition, degenerative changes of the cervical spine, 
and bilateral hearing loss, the Board observes that in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with 
regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

The April 2005 letter informed the veteran that new and 
material evidence was needed to substantiate the claims to 
reopen and described what would constitute such new and 
material evidence.  The April 2005 letter specifically 
explained the bases of the prior denials, and directed the 
veteran to submit any new and material evidence showing a 
permanent residual or chronic disability relating to the 
right ankle, showing audiometric findings which meet the 
criteria for a grant of service connection, and showing that 
the veteran's degenerative changes of the cervical spine are 
related to his service-connected Scheuermann's disease.  This 
letter was fully compliant with the requirements set forth in 
Kent v. Nicholson.  See Kent, supra.  
 
Since the Board has concluded that the preponderance of the 
evidence is against the claims, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claims.  VA has fulfilled its duty to 
assist.

In regards to the veteran's claim of service connection for 
peripheral neuropathy of the bilateral lower extremities, the 
Board notes that the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
for peripheral neuropathy of the bilateral lower extremities 
because the only evidence indicating that the veteran has a 
current diagnosis of peripheral neuropathy of the bilateral 
lower extremities is his own lay statements.  Such evidence 
is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

With regards to applications to reopen previously denied 
claims, VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim to reopen.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required.  

The Board acknowledges that the veteran indicated at the 
October 2007 hearing that either the January 2007 VA 
examination or the June 2005 VA examination was inadequate.  
There is no indication, however, that the testing conducted 
at these examinations was inadequate.  The physician took 
note of the veteran's complaints and conducted thorough 
physical examinations of the veteran.  In addition, the Board 
would like to note that these examinations were conducted 
specifically in relation to the veteran's claim for an 
increased rating for his service-connected Scheuermann's 
disease, and not for his claim for service connection for 
degenerative changes of the cervical spine or his claim for 
service connection for peripheral neuropathy of the bilateral 
lower extremities.  Regardless, to the extent that these 
examinations are referred to in this decision, as noted, the 
Board finds no evidence of errors or inadequacies in the 
examinations.  As such, the veteran need not be afforded a VA 
examination, based his complaints of the inadequacy of either 
of these examinations. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, secondary to 
service-connected Scheuermann's disease with degenerative 
disc disease and low back pain.

The veteran is seeking service connection for peripheral 
neuropathy of the bilateral lower extremities.  Specifically, 
the veteran has asserted that he developed peripheral 
neuropathy of the bilateral lower extremities, secondary to 
his service-connected Scheuermann's disease.  See Claim, 
March 2005. 

A review of the veteran's service medical records, to include 
his September 1994 separation examination report, does not 
reflect any complaints, treatment, or diagnoses of peripheral 
neuropathy of either lower extremity. 

In regards to establishing service connection on a direct or 
secondary basis, the Board notes that the veteran complained 
of numbness and tingling down his left leg to his foot in a 
June 2005 private treatment record.  See Hillsdale Community 
Health Center treatment record, June 2005.  In a June 2005 VA 
examination report, the veteran complained of pain going down 
into his left leg to his foot and numbness and tingling in 
his left foot.  The examiner noted that the veteran had 
diminished sensation to light touch in the web space between 
the first and second toes of the left foot.  

While the veteran was diagnosed with a low back strain with 
radicular symptoms, his service treatment records as well as 
post service VA and private treatment records are silent for 
a diagnosis of peripheral neuropathy of the bilateral lower 
extremities.  Furthermore, at a March 2002 VA examination, it 
was noted that the veteran had no radiation of pain or 
atrophy.  His muscle strength was 5/5 and he had no sensory 
deficit.  Likewise, at the January 2007 VA examination, it 
was noted that the veteran had a negative straight leg 
raising test bilaterally and no pain radiating down his leg.  
His strength was noted as 5/5 in his bilateral lower 
extremities, including bilateral great toe extension.  His 
sensation was intact to light touch in his bilateral lower 
extremities. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have a diagnosis of or to 
receive treatment specifically for peripheral neuropathy of 
the bilateral lower extremities.  Without such a diagnosis, 
there may be no service connection for this claimed 
disability on a direct basis or a secondary basis.  

The Board acknowledges the veteran's assertions that he 
currently has peripheral neuropathy of the bilateral lower 
extremities, secondary to his service-connected Scheuermann's 
disease.  However, no medical evidence has been submitted to 
support this contention.  The veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for peripheral neuropathy of the 
bilateral lower extremities must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
right ankle disability.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
right ankle disability.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been submitted.  

The veteran initially sought service connection for a right 
ankle disability in a November 1994 claim.  This claim was 
denied in a November 1995 RO decision.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2007).  
The veteran was notified of the November 1995 rating decision 
via a November 21, 1995, letter, including notice of his 
appellate rights.  He did not file a timely appeal.  
Therefore, the November 1995 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the November 1995 denial was that the evidence 
received in connection with this claim failed to show any 
permanent residuals or chronic disability relating to the 
veteran's right ankle.  At the time of this denial, service 
medical records and a January 1995 VA examination report and 
VA x-ray report were considered. 

The new evidence submitted since this denial consists of the 
veteran's statements and hearing testimony, private treatment 
records, VA examination reports from March 2002, June 2005, 
and January 2007, and duplicate copies of the veteran's 
service medical records.

With regards to the copies of the veteran's service medical 
records, the Board notes that these records are simply 
duplicates of the original records that were already 
considered at the time of the November 1995 denial.  
Therefore, they are not considered to be new evidence for the 
purpose of reopening this claim.

The private treatment records and VA examination reports give 
no indication that the veteran has been diagnosed with or 
treated for a chronic right ankle disability or permanent 
residuals of a right ankle injury.  Thus, while this evidence 
is new, it is not deemed to be material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Therefore, no reasonable possibility of 
substantiating the claim has been shown and these records 
will not be considered new and material for the purpose of 
reopening this claim.

With regards to the veteran's lay statements and hearing 
testimony indicating that he has a current right ankle 
disability as the result of his active duty, the veteran as a 
lay person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Thus, the veteran's statements are not deemed to be 
"new and material evidence" as they do not raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

Although the Board is sympathetic to the veteran's complaints 
of health problems, the fact is that no new and material 
evidence has been received sufficient to reopen his claim.  
Until the veteran meets the threshold burden of submitting 
new and material evidence sufficient to reopen his claim, the 
benefit of the doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been submitted.  

The veteran initially sought service connection for bilateral 
hearing loss in a November 1994 claim.  This claim was denied 
in a November 1995 RO decision.  The veteran was notified of 
the November 1995 rating decision via a November 21, 1995, 
letter, including notice of his appellate rights.  He did not 
file a timely appeal.  Therefore, the November 1995 RO 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002).  

As noted above, in order to reopen a claim which has been 
denied by a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  The 
basis for the November 1995 denial was a lack of evidence 
showing audiometric findings which meet the criteria for a 
grant of service connection for defective hearing.  At the 
time of this denial, service medical records and a January 
1995 VA examination report were considered...

The new evidence submitted since this denial consists of the 
veteran's statements and hearing testimony, private treatment 
records, VA examination reports from March 2002, June 2005, 
and January 2007, and duplicate copies of the veteran's 
service medical records.

With regards to the copies of the veteran's service medical 
records, the Board notes that these records are simply 
duplicates of the original records that were already 
considered at the time of the November 1995 denial.  
Therefore, they are not considered to be new evidence for the 
purpose of reopening this claim.

With regards to the veteran's private treatment records and 
the March 2002 and January 2007 VA examination reports, the 
Board notes that they are unrelated to the veteran's 
complaints of hearing loss.  While they are new, they are not 
material in that they does not relate to an unestablished 
fact necessary to substantiate the claim.  Therefore, no 
reasonable possibility of substantiating the claim has been 
shown and these records will not be considered new and 
material for the purpose of reopening this claim.

With regards to the June 2005 VA examination report, the 
Board notes that the audiological summary report of 
examination for organic hearing loss reflects puretone 
thresholds as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
10
15
20
LEFT
10
5
0
10
10

Speech recognition ability was 100 percent for the right ear 
and 98 percent for the left ear.  As the auditory threshold 
have not reached a level of 26 decibels or greater at any of 
the frequencies and the speech recognition scores are above 
94 percent, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 have not been met for either ear.

Therefore, as the June 2005 VA examination report gives no 
indication that the veteran has met the criteria for a grant 
of service connection for defective hearing, no reasonable 
possibility of substantiating the claim has been shown and 
this examination report will not be considered new and 
material for the purpose of reopening this claim.

The Board acknowledges the veteran's request at the October 
2007 Travel Board hearing for a new VA examination, due to 
his assertion that his hearing has decreased since his last 
examination.  However, as discussed above, VA does not have a 
duty to provide the veteran with a VA examination if the 
claim is not reopened.  As no evidence has been submitted 
sufficient to reopen the veteran's claim, a new VA 
examination need not be conducted at this time.

With regards to the veteran's lay statements and hearing 
testimony indicating that he currently has hearing loss as 
the result of his active duty, the veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  See Espiritu, supra.  As such, the veteran's 
statements are not deemed to be "new and material evidence" 
as they do not raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  

Although the Board is sympathetic to the veteran's complaints 
of difficulty hearing, no new and material evidence has been 
received sufficient to reopen his claim.  Until the veteran 
meets the threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the 
doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
degenerative changes of the cervical spine, secondary to 
service-connected Scheuermann's disease with degenerative 
disc disease and low back pain.  

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
degenerative changes of the cervical spine, secondary to 
service-connected Scheuermann's disease with degenerative 
disc disease and low back pain.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has not been submitted.  

The veteran initially sought service connection for 
degenerative changes of the cervical spine, secondary to 
service-connected Scheuermann's disease involving the mid-
thoracic spine in a January 2002 claim.  This claim was 
denied in an August 2002 RO decision.  The veteran was 
notified of the August 2002 rating decision via an August 21, 
2002, letter, including notice of his appellate rights.  He 
did not file a timely appeal.  Therefore, the August 2002 RO 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

The basis for the August 2002 denial was a lack of evidence 
establishing any relationship between degenerative changes of 
the cervical spine and the veteran's Scheuermann's disease or 
showing evidence of this disability during service.  At the 
time of this denial, service medical records, a January 1995 
VA examination report and VA x-ray report, and a March 2002 
VA examination report and June 2002 VA addendum were 
considered. 

The new evidence submitted since this denial consists of the 
veteran's statements and hearing testimony, private treatment 
records, VA examination reports from June 2005 and January 
2007, and duplicate copies of the veteran's service medical 
records.

With regards to the copies of the veteran's service medical 
records, the Board notes that these records are simply 
duplicates of the original records that were already 
considered at the time of the August 2002 denial.  Therefore, 
they are not considered to be new evidence for the purpose of 
reopening this claim.

The private treatment records and VA examination reports 
contain no indication of a relationship between degenerative 
changes of the cervical spine and the veteran's Scheuermann's 
disease and or showing evidence of degenerative changes of 
the cervical spine during service.  The June 2005 and January 
2007 VA examination reports noted that the veteran had a low 
back strain with degenerative disc disease and the June 2005 
private treatment record noted that the veteran had 
degenerative disc/degenerative joint disease of the low 
lumbar.  See Hillsdale Community Health Center, June 2005.  
These records do not, however, reflect that the veteran had 
degenerative changes of the cervical spine as a result of his 
service-connected Scheuermann's disease or during his active 
duty service.  Thus, while this evidence is new, it is not 
deemed to be material in that it does not relate to an 
unestablished fact necessary to substantiate the claim.  As 
such, no reasonable possibility of substantiating the claim 
has been shown and these records will not be considered new 
and material for the purpose of reopening this claim.

With regards to the veteran's lay statements and hearing 
testimony indicating that he has degenerative changes of the 
cervical spine as a result of his service-connected 
Scheuermann's disease with degenerative disc disease and low 
back pain, as previously mentioned, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  See Espiritu, supra.  As such, the veteran's 
statements are not deemed to be "new and material evidence" 
as they do not raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  

Although the Board is sympathetic to the veteran's complaints 
of a cervical spine disability, no new and material evidence 
has been received sufficient to reopen his claim.  Until the 
veteran meets the threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

 Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, secondary to service-
connected Scheuermann's disease with degenerative disc 
disease and low back pain is denied.

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for a right 
ankle disability, the veteran's claim is not reopened, and 
the appeal is denied.

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for bilateral 
hearing loss, the veteran's claim is not reopened, and the 
appeal is denied.

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for 
degenerative changes of the cervical spine, secondary to 
service-connected Scheuermann's disease with degenerative 
disc disease and low back pain, the veteran's claim is not 
reopened, and the appeal is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


